DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kindersley US 4,037,819.
	Regarding claim 1, Kindersley discloses a valve disk 18 of a double eccentric butterfly valve 10 (double eccentric by distance H) having a circular outer shape (Fig. 3), wherein a boss section (rounded part of 22 that surrounds the stem 20) for accommodating a stem 20 and a rib section (angled section of 22 that extends from the boss section to the disk 18) extending toward both outer edge portions of the valve disk in a direction intersecting the stem from the boss section are provided on a surface on one side of a disc (Fig. 1), a stem center axis G passing through a center of the stem is at a position shifting from a valve disk center axis C, and the rib section excluding the boss section is provided such that a height from the surface of the disc on the side on which a distance to an end on the edge portion side of the valve disk is long (long side is above G in Fig. 1) is larger than that on the side on which a distance to an end on the edge portion side of the valve disk is short (short side is below G in Fig. 1) when the heights are respectively compared at positions spaced an equal distance apart from the stem center axis (See Fig. 1, the angle of the rib section on the long side is much less inclined than the short side, thus the heights of the long side are clearly larger than the short side when respectively compared at positions spaced an equal distance apart from the stem center axis).
	Regarding claim 2, wherein the rib section is provided to gradually increase in height toward the boss section from an end portion on the outer edge side of the valve disk (see Fig. 1, the angles of the rib section is gradual).
	Regarding claim 3, wherein an upper surface of the rib section is inclined to decrease at a substantially constant angle toward the outer edge portions of the valve disk from the boss section, and a rib center axis obtained by virtually extending inclined surfaces toward a center of the valve disk and connecting the inclined surfaces to each other is positioned on the opposite side to the stem center axis with respect to the valve disk center axis (see Fig. 1, since the angle of the short side rib section is steeper than the long side rib section, the intersection of the two angles is below the stem center axis thus is on the opposite side from the valve disk center axis).
	Regarding claim 6, is provided to be openable and closable via the stem by pivotally mounting the stem on upper and lower pivotal mounting sections of a body having a short cylindrical shape and providing the valve disk in the body (see Fig. 3 and Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindersley US 4,037,819.
Regarding claims 1-3 and 6, Kindersley is silent to the dimensions of the rib sections but is clearly shown in the drawings that the longer side has a larger height than the shorter side when respectively compared at positions spaced an equal distance apart from the stem center axis.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the longer side has a larger height than the shorter side when respectively compared at positions spaced an equal distance apart from the stem center axis as the angle of the rib sections is less on the long side than the short side (as shown in applicant’s disclosure) in order to have rib section extend across equal parts of the center part of the disk even though the stem axis is off-center from disk center to provide more balanced support of the ribs to the valve disk.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindersley US 4,037,819 in view of Brattberg US 3,963,213.
	Regarding claim 4, Kindersley discloses the rib section and the boss section are consecutively connected to each other such that there occurs no step in a height direction viewed from the surface of the disc and there occurs no linear boundary portion on a side wall surface of the boss section but lacks the boss section is divided into a plurality of boss sections such that the stem is partially exposed, the rib section is provided in each of the boss sections obtained by the division.  Brattberg discloses two identical boss and rib sections 11 such that the stem is partially exposed (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single boss and rib section of Kindersley to be two identical boss and rib section with the stem partially exposed between the two identical boss and rib sections as disclosed by Brattberg as a matter of simple substitution and/or to provide more stable support for the valve as there would be a more spread out connection of the valve to the stem.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claim 5 is the valve disk of the double eccentric butterfly valve having the combination of the rib section is formed nearer the center side of the valve disk with the boss section is divided into two boss sections such that the stem is exposed in the vicinity of a center of the valve disk with a consecutive single plane formed by a sidewall surface of the center side of the disk of the boss and rib section in combination with claims 4 and 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art disclose eccentric butterfly valves that have a larger height on the longer side.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921